Exhibit 10.56
 
 
CHANGE IN CONTROL AGREEMENT
 
 
This Change in Control Agreement (the “Agreement”) is made and entered into as
of _____________________ (date) by and between Hill-Rom Holdings, Inc., an
Indiana corporation (the “Company”), and Gregory Pritchard (the “Executive”).
 
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel;
 
WHEREAS, the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company has recommended, and the
Board has approved, that the Company enter into Change in Control Agreements
with key executives of the Company and its subsidiaries who are from time to
time designated by the management of the Company and approved by the Committee;
 
WHEREAS, the Committee and the Board believe that Executive has made valuable
contributions to the productivity and profitability of the Company and consider
it essential to the best interests of the Company and its shareholders that
Executive be encouraged to remain with the Company; and
 
WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders that Executive continue in employment with the Company in the event
of any proposed Change in Control (as defined below) and be in a position to
provide assessment and advice to the Board regarding any proposed Change in
Control without concern that Executive might be unduly distracted by the
personal uncertainties and risks created by any proposed Change in Control;
 
NOW, THEREFORE, the Company and Executive agree as follows:
 
1.           Termination following a Change in Control.  After the occurrence of
a Change in Control, the Company will provide or cause to be provided to
Executive the rights and benefits described in Section 2 hereof in the event
that Executive’s employment with the Company and its subsidiaries is terminated:
 
(a)           by the Company for any reason other than on account of Executive’s
death, permanent disability, retirement or for Cause at any time prior to the
second anniversary of a Change in Control; or
 
(b)           by Executive for Good Reason at any time prior to the second
anniversary of a Change in Control.
 
 
 

--------------------------------------------------------------------------------

 
 
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company, without Cause, prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by Executive that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control which subsequently occurs
within 3 months of such termination, then for purposes of this Agreement a
Change in Control shall be deemed to have occurred on the day immediately prior
to such termination of employment and all references in Section 2 to payments
within a specified period as allowed by law following “Termination” shall
instead be references to the specified period following the Change in Control.
 
The rights and benefits described in Section 2 hereof shall be in lieu of any
severance payments otherwise payable to Executive under any employment agreement
or severance plan or program of the Company or any of its subsidiaries but shall
not otherwise affect Executive’s rights to compensation or benefits under the
Company’s compensation and benefit programs except to the extent expressly
provided herein.
 
2.           Rights and Benefits Upon Termination.
 
In the event of the termination of Executive’s employment under any of the
circumstances set forth in Section 1 hereof (“Termination”), the Company shall
provide or cause to be provided to Executive the following rights and benefits,
which, with the exception of Section 2(d) below, will only be provided if
Executive executes and delivers to the Company within 45 days of the Termination
a Release in the form attached hereto as Exhibit A (“Release”) and such Release
has not been revoked:
 
(a)           a lump sum payment in cash in the amount of two times Executive’s
Annual Base Salary (as defined below), payable (i) on the date which is six (6)
months following Termination, if the Executive is a “specified employee” as
defined in Code Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986,
as amended (“Code”) (Section 409A of the Code is hereunder referred to as
“Section 409A”), and the Treasury Regulations promulgated thereunder, and such
payment is not otherwise exempt from Section 409A, or (ii) on the next regularly
scheduled payroll following the earlier to occur of fifteen (15) days from the
Company's receipt of an executed Release or the expiration of sixty (60) days
after Executive's Termination, if Executive is not such a “specified employee”
(or such payment is exempt from Section 409A); provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced,  then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination;
 
(b)           for the 24 months following Termination, continued health and
medical insurance coverage for Executive and Executive’s dependents
substantially comparable (with regard to both benefits and employee
contributions) to the coverage provided by the Company immediately prior to the
Change in Control for active employees of equivalent rank.  From the end of such
24-month period until Executive attains Social Security Retirement Age,
Executive shall have the right to purchase (at COBRA rates applicable to such
coverage) continued coverage for himself and Executive’s dependents under one or
more plans maintained by the Company for its active employees, to the extent
Executive would have been eligible to purchase continued coverage under the plan
in effect immediately prior to the Change in Control had Executive’s employment
terminated 24 months following Termination.  The payment of any health or
medical claims for the health and medical coverage provided in this subparagraph
(b) shall be made to the Executive as soon as administratively practicable after
the Executive has provided
 
 
2

--------------------------------------------------------------------------------

 
 
the appropriate claim documentation, but in no event shall the payment for any
such health or medical claim be paid later than the last day of the calendar
year following the calendar year in which the expense was
incurred.  Notwithstanding anything herein to the contrary, to the extent
required by Section 409A:  (1) the amount of medical claims eligible for
reimbursement or to be provided as an in-kind benefit under this Agreement
during a calendar year may not affect the medical claims eligible for
reimbursement or to be provided as an in-kind benefit in any other calendar
year, and (2) the right to reimbursement or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit;
 
(c)           continuation for Executive, for a period of two years following
Termination, of the Executive Life Insurance Bonus Plan (if any) provided for
Executive by the Company immediately prior to the Change in Control and the
group term life insurance program provided for Executive immediately prior to
the Change in Control.  The payment of any claim for death benefits provided
under this subparagraph (c) shall be paid in accordance with the appropriate
program, provided, however that if the death benefit is subject to Section 409A,
then the death benefit shall be paid, as determined by the Company in its
complete and absolute discretion, no later than the later to occur of (i) the
last day of calendar year in which the death of the Executive occurs or (ii) the
90th day following the Executive's death;
 
(d)           a lump sum payment in cash, payable within 30 days after
Termination, equal to all accrued and unpaid vacation, reimbursable business
expenses, and similar miscellaneous benefits as of the Termination, provided,
however, that to the extent that any such miscellaneous benefits are subject to
Section 409A, such benefits shall be paid in one lump sum  (i) on the date which
is six (6) months following Termination, if the Executive is a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of Code and the Treasury
Regulations promulgated thereunder, and such payment is not otherwise exempt
from Section 409A, or (ii) on the next regularly scheduled payroll following the
earlier to occur of fifteen (15) days from the Company's receipt of an executed
Release or the expiration of sixty (60) days after Executive's Termination, if
Executive is not such a “specified employee” (or such payment is exempt from
Section 409A); provided, however, that if the before-stated sixty (60) day
period ends in a calendar year following the calendar year in which the sixty
(60) day period commenced,  then any benefits not subject to clause (i) shall
only begin on the next regularly scheduled payroll following the expiration of
sixty (60) days after the Executive’s Termination;
 
(e)           a lump sum payment in cash equal to the amount of Short-Term
Incentive Compensation which would be payable to Executive if the Company
performance targets (at 100%) with respect to such incentive compensation in
effect for the entire year in which the Termination occurred had been achieved,
payable (i) on the date which is six (6) months following Termination, if the
Executive is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of
Code and the Treasury Regulations promulgated thereunder, and such payment is
not otherwise exempt from Section 409A, or (ii) on the next regularly scheduled
payroll following the earlier to occur of fifteen (15) days from the Company's
receipt of an executed Release or the expiration of sixty (60) days after
Executive's Termination, if Executive is not such a “specified employee” (or
such payment is exempt from Section 409A); provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced,  then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination; and
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           the number of shares of common stock of the Company that would be
payable to Executive  under the Company’s Stock Incentive Plan provided,
however, that if the Change in Control involves a merger, acquisition or other
corporate restructuring where the Company is not the surviving entity (or
survives as a wholly-owned subsidiary of another entity), then, in lieu of such
shares of common stock of the Company, Executive shall be entitled to receive
the consideration Executive would have received in such transaction in exchange
for such shares of common stock; and provided, further, that the Company shall
in any case have the right to substitute cash for such shares of common stock of
the Company or merger consideration in an amount equal to the fair market value
of such shares or merger consideration as determined by the Company including:
 
 
(i)
immediate vesting of all Bonus Stock Awards (as defined in the Company’s Stock
Incentive Plan) awarded to Executive after the date of this Agreement;

 
 
(ii)
immediate vesting of all outstanding Stock Options awarded to Executive after
the date of this Agreement under the Company’s Stock Incentive Plan;

 
 
(iii)
immediate vesting of all awards of Restricted Stock awarded to Executive after
the date of this Agreement under any Stock Award Agreements (as defined in the
Company’s Stock Incentive Plan) with Executive and Hill-Rom Holdings, Inc.;

 
 
(iv)
immediate vesting of all awards of Deferred Stock (as defined in the Company’s
Stock Incentive Plan) (also known as Restricted Stock Units) awarded to
Executive after the date of this Agreement under the Company’s Stock Incentive
Plan; and

 
 
(v)
the exercise of any Stock Appreciation Right (as defined in the Company’s Stock
Incentive Plan) within 60 days of a Change in Control as provided by section 7.2
of the Stock Incentive Plan.

 
Any awards of the type described in Paragraphs (i)-(v) above which were issued
prior to the date of this Agreement shall be governed by the terms of the
applicable award agreements at the time such awards were issued, and shall not
be affected by this Agreement.  Shares or cash payments in lieu of shares shall
be paid at the time specified in the Stock Incentive Plan and the applicable
award, subject to Executive’s delivery of a Release to the extent required by
this Agreement or the applicable awards within 45 days of Executive’s
Termination which Release has not been revoked.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Payment Adjustment Due to Excise Tax.
 
In the event that any payment or benefits received or to be received by
Executive pursuant to Section 2 of this Agreement would, but for this Section,
be subject to the excise tax imposed by Internal Revenue Code Section 4999, or
any comparable successor provisions, then such payment shall be either: (i)
provided to Executive in full, or (ii) provided to Executive as to such lesser
extent which would result in no portion of such payment being subject to such
excise tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, such
excise tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of the payment, notwithstanding
that all or some portion of such payment may be taxable under such excise
tax.  To the extent such payment needs to be reduced pursuant to the preceding
sentence, reductions shall come from taxable amounts before non-taxable amounts
and beginning with the payments otherwise scheduled to occur soonest.  Executive
agrees to cooperate fully with the Company to determine the benefits applicable
under this Section.
 


4.           Section 409A Acknowledgement.
 
Executive acknowledges that Executive has been advised of Section 409A, which
has significantly changed the taxation of nonqualified deferred compensation
plans and arrangements.  Under proposed and final regulations as of the date of
this Agreement, Executive has been advised that Executive’s severance pay and
other Termination benefits may be treated by the Internal Revenue Service as
“nonqualified deferred compensation,” subject to Section 409A.  In that event,
several provisions in Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof.  These include, but are not limited
to, a provision which requires that distributions to “specified employees” (as
defined in Section 409A) on account of separation from service may not be made
earlier than six (6) months after the effective date of separation.  If
applicable, failure to comply with Section 409A can lead to immediate taxation
of such deferrals, with interest calculated at a penalty rate and a 20% excise
tax.  As a result of the requirements imposed by the American Jobs Creation Act
of 2004, Executive agrees that if Executive is a “specified employee” at the
time of Executive’s termination and if severance payments are covered as
“nonqualified deferred compensation” or otherwise not exempt, such severance pay
(and other benefits to the extent applicable) due Executive at time of
termination shall not be paid until a date at least six (6) months after
Executive’s separation from service (as defined in Section 409A and applicable
regulations). Executive acknowledges that, notwithstanding anything contained
herein to the contrary, both Executive and the Company shall each be
independently responsible for accessing their own risks and liabilities under
Section 409A that may be associated with any payment made under the terms of
this Agreement which may be deemed to trigger Section 409A.  To the extent
applicable, Executive understands and agrees that Executive shall have the
responsibility for, and Executive agrees to pay, any and all appropriate income
tax or other tax obligations for which Executive  is individually responsible
and/or related to receipt of any benefits provided in this Agreement.  Executive
agrees to fully indemnify and hold the Company harmless for any taxes,
penalties, interest, cost or attorneys’ fee assessed against or incurred by the
Company on account of such benefits having been provided to Executive or based
on any alleged failure to withhold taxes or satisfy any claimed obligation.
Executive  understands and acknowledges that neither
 
 
5

--------------------------------------------------------------------------------

 
 
the Company, nor any of its employees, attorneys, or other representatives has
provided or will provide Executive with any legal or financial advice concerning
taxes or any other matter, and that Executive has not relied on any such advice
in deciding whether to enter into this Agreement.  Notwithstanding any provision
of this Agreement to the contrary, to the extent that any payment under the
terms of this Agreement would constitute an impermissible acceleration of
payments under Section 409A or any regulations or Treasury guidance promulgated
thereunder, such payments shall be made no earlier than at such times allowed
under Section 409A.  If any provision of this Agreement (or of any award of
compensation) would cause Executive to incur any additional tax or interest
under Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company or its successor may reform such provision; provided
that it will (i) maintain, to the maximum extent practicable, the original
intent of the applicable provision without violating the provisions of Section
409A and (ii) notify and consult with Executive regarding such amendments or
modifications prior to the effective date of any such change.  Each amount to be
paid or benefit to be provided to Executive pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A.  To the
extent required to avoid an accelerated or additional tax under Section 409A,
amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred, the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not effect
amounts reimbursable or provided in any subsequent year, and the right to
reimbursement (and in-kind benefits provided to Executive) under this Agreement
shall not be subject to liquidation or exchange for another benefit.
 
5.           Definitions.  As used in this Agreement, the following terms shall
have the following meanings:
 
 
(a)
“Annual Base Salary” means the annualized amount of Executive’s rate of base
salary in effect immediately before the Change in Control or immediately before
the date of Termination, whichever is greater.

 
 
(b)
“Cause” shall have the same meaning set forth in any current employment
agreement that the Executive has with the Company or any of its subsidiaries.

 
(c)           A “Change in Control” shall be deemed to occur on:
 
 
(i)
the date that any person, corporation, partnership, syndicate, trust, estate or
other group acting with a view to the acquisition, holding or disposition of
securities of the Company, becomes, directly or indirectly, the beneficial
owner, as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(“Beneficial Owner”), of securities of the Company representing 35% or more of
the voting power of all securities of the Company having the right under
ordinary circumstances to vote at an election of the Board (“Voting
Securities”), other than by reason of (x) the acquisition of securities of the
Company by the Company or any of its Subsidiaries or any employee benefit plan
of the Company or any of its Subsidiaries, (y) the acquisition of Company
securities directly from the Company, or (z) the acquisition of Company
securities by one or more members of the Hillenbrand Family (which term shall
mean descendants of John A. Hillenbrand and their spouses, trusts primarily for
their benefit or entities controlled by them);

 
 
6

--------------------------------------------------------------------------------

 
 
 
(ii)
the consummation of a merger or consolidation of the Company with another
corporation unless:

 
(A) the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;
 
(B) no person, corporation, partnership, syndicate, trust, estate or other group
beneficially owns, directly or indirectly, 35% or more of the voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation except to the extent that such ownership existed prior to such
merger or consolidation; and
 
(C) the members of the Company’s Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;
 
 
(iii)
the date on which a majority of the members of the Board consist of persons
other than Current Directors (which term shall mean any member of the Board on
the date hereof and any member whose nomination or election has been approved by
a majority of Current Directors then on the Board);

 
 
(iv)
the consummation of a sale or other disposition of all or substantially all of
the assets of the Company; or

 
 
(v)
the date of approval by the shareholders of the Company of a plan of complete
liquidation of the Company.

 
Notwithstanding the foregoing, for benefits payable upon or in relation to a
Change in Control which are not otherwise exempt from Section 409A, any of the
events listed above must be a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company as described in Section 409A and any regulations or other applicable
guidance promulgated thereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)
“Executive Life Insurance Bonus Plan” shall mean a program under which the
Company pays the annual premium for a whole life insurance policy  on the life
of Executive.



 
(e)
“Good Reason” means the occurrence, without Executive’s consent, of any of the
following acts by the Company, or failures by the Company to act (each a “Good
Reason Condition”), provided Executive provides written notice to the Company of
the occurrence of the Good Reason Condition within ten (10) business days after
the Executive has knowledge of it; the Company fails to notify Executive of the
Company’s intended method of correction within thirty (30) business days after
the Company receives Executive’s notice, or the Company fails to correct the
Good Reason Condition within thirty (30) business days after such Executive
notice; and the Executive resigns within ten (10) business days after the end of
the 30-business-day period after Executive’s notice:



 
(i)
a material diminution in Executive’s duties;



 
(ii)
the failure to elect or reelect Executive as Vice President or other officer of
the Company (unless such failure is related in any way to the Company's decision
to terminate Executive for cause);



 
(iii)
the failure of the Company to continue to provide Executive with office space,
related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) within the Company's principal
executive offices commensurate with Executive’s responsibilities to, and
position within, the Company;



 
(iv)
a material reduction by the Company in the amount of Executive’s base salary or
the discontinuation or material reduction by the Company of Executive’s
participation at the same level of eligibility as compared to other peer
employees in any incentive compensation, additional compensation, benefits,
policies or perquisites subject to Executive understanding that such
reduction(s) shall be permissible if the change applies in a similar way to
other peer level employees;



 
(v)
the relocation of the Company's principal executive offices or Executive’s place
of work to a location requiring a change of more than fifty (50) miles in
Executive’s daily commute; or



 
(vi)
any other action or inaction by the Company that constitutes a material breach
of this Agreement.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(f)
“Section 409A” means Section 409A of the Internal Revenue Code.

 
 
(g)
“Short-Term Incentive Compensation” means the Incentive Compensation payable
under the Short-Term Incentive Compensation Program, or any successor or other
short-term incentive plan or program.

 
 
(h)
“Stock Incentive Plan” shall mean the Hill-Rom Holdings, Inc. Stock Incentive
Plan maintained by the Company, as amended from time to time.

 
6.           Notice.
 
(a)           Any discharge or termination of Executive’s employment pursuant to
Section 1 shall be communicated in a written notice to the other party hereto
setting forth the effective date of such discharge or termination (which date
shall not be more than 30 days after the date such notice is delivered) and, in
the case of a discharge for Cause or a termination for Good Reason the basis for
such discharge or termination.
 
(b)           For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to 1069 Highway 46 East, Batesville, Indiana 47006 provided that all
notices to the Company shall be directed to the attention of the Board with a
copy to Senior Vice President and Chief Legal Officer, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
 
7.           No Duty to Mitigate.  Executive is not required to seek other
employment or otherwise mitigate the amount of any payments to be made by the
Company pursuant to this Agreement.
 
8.           Assignment.
 
(a)           This Agreement is personal to Executive and shall not be
assignable by Executive other than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s legal representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors.  The Company shall require any successor to all
or substantially all of the business and/or assets of the Company, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it if
no such succession had taken place.
 
9.           Arbitration.  Any dispute or controversy arising under, related to
or in connection with this Agreement shall be settled exclusively by arbitration
before a single arbitrator in Cincinnati, Ohio, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  The
arbitrator’s award shall be final and binding on all parties to this
Agreement.  Judgment may be entered on an arbitrator’s award in any court having
competent jurisdiction.
 
 
9

--------------------------------------------------------------------------------

 
 
10.         Integration.  This Agreement supersedes and replaces any prior oral
or written agreements or understandings in respect of the matters addressed
hereby.
 
11.       Amendment.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
12.         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
 
13.         Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
 
14.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of Indiana without reference to principles
of conflict of laws.
 
15.         Attorney’s Fees.  If any legal proceeding (whether in arbitration,
at trial or on appeal) is brought under or in connection with this Agreement,
each party shall pay its own expenses, including attorneys’ fees.
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
16.         Term of Agreement. The term of this Agreement shall be one (1) year
commencing on the date hereof; provided however, that this Agreement shall be
automatically renewed for successive one-year terms commencing on each
anniversary of the date of this Agreement unless the Company shall have given
notice of non-renewal to Executive at least 30 days prior to the scheduled
termination date; and further provided that notwithstanding the foregoing, this
Agreement shall not terminate (i) within three years after a Change in Control
or (ii) during any period of time when a transaction which would result in a
Change in Control is pending or under consideration by the Board. The
termination of this Agreement shall not adversely affect any rights to which
Executive has become entitled prior to such termination.  In addition, Section
4(a) shall survive the termination of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.
 

  HILL-ROM HOLDINGS, INC.                
 
By
      Title      
President and Chief Executive Officer
                          Executive  

 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
CAUTION: READ BEFORE SIGNING
 
Exhibit A
 
SAMPLE SEPARATION AND RELEASE AGREEMENT
 
 
THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between [INSERT EXECUTIVE’S NAME] (“Executive”) and Hill-Rom Holdings, Inc.
(together with its subsidiaries and affiliates, the “Company”).  To wit, the
Parties agree as follows:
1.     
Executive and the Company have entered into an [Amended] Change in Control
Agreement, attached hereto as Exhibit [A], effective as of [INSERT DATE] (the
“Change in Control Agreement”).

 
2.     
Executive’s employment by the Company has been terminated following a Change in
Control as described in the Change in Control Agreement.  Executive shall
terminate employment effective [INSERT DATE OF TERMINATION] (Executive’s
“Effective Termination Date”).  Except as specifically provided by this
Agreement, the Change in Control Agreement, or any other non-employment
agreement that may exist between the Company and Executive, Executive agrees
that the Company shall have no other obligations or liabilities to Executive
following Executive’s Effective Termination Date and that Executive’s receipt of
the benefits as outlined in the Change in Control Agreement shall constitute a
complete settlement, satisfaction and waiver of any and all claims Executive may
have against the Company.

 
3.     
Executive acknowledges that Executive has been advised of the American Jobs
Creation Act of 2004, which added Section 409A (“Section 409A”) to the Internal
Revenue Code, and significantly changed the taxation of nonqualified deferred
compensation plans and arrangements.  Under proposed and final regulations as of
the date of this Agreement, Executive has been advised that if Executive is a
“key Executive” covered by Section 409A or any similar law, Executive’s
severance pay may be treated by the Internal Revenue Service as providing
“nonqualified deferred compensation,” and therefore subject to Section 409A.  In
that event, several provisions in Section 409A may affect Executive’s receipt of
severance compensation.  These include, but are not limited to, a provision
which requires that distributions to “specified employees” of public companies
on account of separation from service may not be made earlier than six (6)
months after the effective date of such separation.  If applicable, failure to
comply with Section 409A can lead to immediate taxation of deferrals, with
interest calculated at a penalty rate and a 20% penalty.  As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Executive agrees
if Executive is a “specified employee” at the time of Executive’s termination of
employment and if severance payments are covered as “non-qualified deferred
compensation” or otherwise not exempt, the severance pay benefits shall not be
paid until a date at least six (6) months after Executive’s Effective
Termination Date from Company, as more fully explained in the Change in Control
Agreement.

 
 
12

--------------------------------------------------------------------------------

 
 
4.     
In consideration of the promises contained in this Agreement and contingent upon
Executive’s compliance with such promises, the Company agrees to provide
Executive the benefits outlined in the Change in Control Agreement (the
“Severance Benefits”).

 
5.     
The Company further agrees to provide Executive with limited out-placement
counseling with a company of its choice provided that Executive participates in
such counseling immediately following termination of
employment.  Notwithstanding anything in this Section 5 to the contrary, the
out-placement counseling shall not be provided after the last day of the second
calendar year following the calendar year in which termination of employment
occurs.

 
6.     
In exchange for the foregoing Severance Benefits, [INSERT EMPLOYEE FULL NAME] on
behalf of himself/herself, Executive’s heirs, representatives, agents and
assigns hereby RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i)
Hill-Rom Holdings, Inc., (ii) its subsidiary or affiliated entities, (iii) all
of their present or former directors, officers, Executives, shareholders, and
agents, as well as, (iv) all predecessors, successors and assigns thereof from
any and all actions, charges, claims, demands, damages or liabilities of any
kind or character whatsoever, known or unknown, which Executive now has or may
have had through the effective date of this Agreement.

 
7.     
Without limiting the generality of the foregoing release, it shall include:  (i)
all claims or potential claims arising under any federal, state or local laws
relating to the Parties’ employment relationship, including any claims Executive
may have under the Civil Rights Acts of 1866 and 1964, as amended, 42 U.S.C. §§
1981 and 2000(e) et seq.; the Civil Rights Act of 1991; the Age Discrimination
in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C §§ 12,101 et seq.; the Fair Labor
Standards Act 29 U.S.C. §§ 201 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101, et seq.; the Sarbanes-Oxley Act of 2002,
specifically including the Corporate and Criminal Fraud Accountability Act, 18
U.S.C. §1514,A et seq.; and any other federal, state or local law governing the
Parties’ employment relationship; (ii) any claims on account of, arising out of
or in any way connected with Executive’s employment with the Company or leaving
of that employment; (iii) any claims alleged or which could have been alleged in
any charge or complaint against the Company; (iv) any claims relating to the
conduct of any Executive, officer, director, agent or other representative of
the Company; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer’s
right to separate its Executives; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.

 
 
13

--------------------------------------------------------------------------------

 
 
8.     
Executive further agrees and covenants not to sue the Company or any entity or
individual subject to the foregoing General Release with respect to any claims,
demands, liabilities or obligations release by this Agreement provided, however,
that nothing contained in this Agreement shall:

 
(a)     
prevent Executive from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal state or local agency; or

 
(b)     
prevent employee from challenging, under the Older Worker’s Benefit Protection
Act (29 U.S.C. § 626), the knowing and voluntary nature of Executive’s release
of any age claims in this Agreement in court or before the Equal Employment
Opportunity Commission.  [INCLUDE THIS SUBPARAGRAPH (b) IF EMPLOYEE IS AGE 40 OR
OLDER]

 
9.     
Notwithstanding Executive’s right to file an administrative charge with the EEOC
or any other federal, state, or local agency, Executive agrees that with
Executive’s release of claims in this Agreement, Executive has waived any right
Executive may have to recover monetary or other personal relief in any
proceeding based in whole or in part on claims released by Executive in this
Agreement.  For example, Executive waives any right to monetary damages or
reinstatement if an administrative charge is brought against the Company whether
by Executive, the EEOC, or any other person or entity, including but not limited
to any federal, state, or local agency.  Further, with Executive’s release of
claims in this Agreement, Executive specifically assigns to the Company
Executive’s right to any recovery arising from any such proceeding.

 
10.     
[INCLUDE THIS LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER]  The Parties
acknowledge that it is their mutual and specific intent that the above waiver
fully complies with the requirements of the Older Workers Benefit Protection Act
(29 U.S.C. § 626) and any similar law governing release of claims.  Accordingly,
Executive hereby acknowledges that:

 
(a)     
Executive has carefully read and fully understands all of the provisions of this
Agreement and that Executive has entered into this Agreement knowingly and
voluntarily;

 
(b)     
The Severance Benefits offered in exchange for Executive’s release of claims
exceed in kind and scope that to which Executive would have otherwise been
legally entitled absent the execution of this Agreement;

 
(c)     
Prior to signing this Agreement, Executive had been advised, and is being
advised by this Agreement, to consult with an attorney of Executive’s choice
concerning its terms and conditions; and

 
(d)     
Executive has been offered at least [twenty-one (21)/forty-five (45)] days
within which to review and consider this Agreement.

 
 
14

--------------------------------------------------------------------------------

 
 
11.     
[ADD THIS LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER]  The Parties agree that
this Agreement shall not become effective and enforceable until the date this
Agreement is signed by both Parties or seven (7) calendar days after its
execution by Executive, whichever is later.  Executive may revoke this Agreement
for any reason by providing written notice of such intent to the Company within
seven (7) days after Executive has signed this Agreement, thereby forfeiting
Executive’s right to receive any Severance Benefits provided hereunder and
rendering this Agreement null and void in its entirety.  This revocation must be
sent to the Executive’s HR representative with a copy sent to the Hill-Rom
Office of Chief Legal Officer and must be received by the end of the seventh day
after the Executive signs this Agreement to be effective.

 
12.     
[ADD THIS LANGUAGE IF THE EMPLOYEE IS IN CALIFORNIA] Executive specifically
acknowledges that, as a condition of this Agreement, Executive expressly
releases all rights and claims that Executive knows about as well as those
Executive may not know about.  Executive expressly waives all rights under
Section 1542 of the Civil Code of the State of California, which reads as
follows:

 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in Executive’s favor at the time of executing the release which
if known, must have materially affected Executive’s settlement with the debtor.”
 
Notwithstanding the provision by Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company as set
forth above, Executive expressly acknowledges that this Agreement is intended to
include and does in its effect, without limitation, include all claims which
Executive does not know or suspect to exist in Executive’s favor at the time of
signing this Agreement and that this Agreement expressly contemplates the
extinguishment of all such claims.
 
13.     
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Executive’s rights or claims that may arise after
Executive signs this Agreement.  It is further understood by the Parties that
nothing in this Agreement shall affect any rights Executive may have under any
Company sponsored Deferred Compensation Program, Executive Life Insurance Bonus
Plan, Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award,
Pension Plan and/or Savings Plan (i.e., 401(k) plan) provided by the Company as
of the date of Executive’s termination, such items to be governed exclusively by
the terms of the applicable agreements or plan documents.

 
14.     
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Executive’s rights with respect to any vested benefits, any rights Executive has
to benefits which can not be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Executive may have under any
indemnification agreement Executive has with the Company prior to the date
hereof, any rights Executive has as a shareholder, or any claim for breach of
this Agreement, including, but not limited to the benefits promised by the terms
of this Agreement.

 
 
15

--------------------------------------------------------------------------------

 
 
15.     
Except as provided in the Change in Control Agreement, Executive acknowledges
that Executive will not be eligible to receive or vest in any additional stock
options, stock awards or restricted stock units (“RSUs”) as of Executive’s
Effective Termination Date.  Failure to exercise any vested options within the
applicable period as set for in the plan and/or grant will result in their
forfeiture.  Executive acknowledges that any stock options, stock awards or RSUs
held for less than the required period shall be deemed forfeited as of the
effective date of this Agreement.  All terms and conditions of such stock
options, stock awards or RSUs shall not be affected by this Agreement, shall
remain in full force and effect, and shall govern the Parties’ rights with
respect to such equity based awards.

 
16.     
[Option A] Executive acknowledges that Executive’s termination and the Severance
Benefits offered hereunder were based on an individual determination and were
not offered in conjunction with any group termination or group severance program
and waives any claim to the contrary.

 
[Option B] Executive represents and agrees that Executive has been provided
relevant cohort information based on the information available to the Company as
of the date this Agreement was tendered to Executive.  This information is
attached hereto as Exhibit [B].  The Parties acknowledge that simply providing
such information does not mean and should not be interpreted to mean that the
Company was obligated to comply with 29 C.F.R. § 1625.22(f).
 
17.     
Executive hereby affirms and acknowledges Executive’s continued obligations to
comply with the post-termination covenants contained in Executive’s Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions.  Executive acknowledges that a copy of the
Employment Agreement has otherwise been provided to Executive’s and, to the
extent not inconsistent with the terms of this Agreement or applicable law, the
terms thereof shall be incorporated herein by reference.  Executive acknowledges
that the restrictions contained therein are valid and reasonable in every
respect and are necessary to protect the Company’s legitimate business
interests.  Executive hereby affirmatively waives any claim or defense to the
contrary.  Executive hereby acknowledges that the definition of Competitor, as
provided in Executive’s Employment Agreement shall include but not be limited to
those entities specifically identified in the updated Competitor List, attached
hereto as Exhibit [B].

 
 
16

--------------------------------------------------------------------------------

 
 
18.     
Executive acknowledges that the Company as well as its subsidiary and affiliated
companies (“Companies” herein) possess, and Executive has been granted access
to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense.  Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies’ business (collectively referred
to herein as “Confidential Information”).

 
19.     
Executive agrees that all such Confidential Information is and shall remain the
sole and exclusive property of the Company.  Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Executive agrees not to disclose,
or cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Executive’s own purposes or for the benefit of any
other entity or person.  The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Executive or other wrong doing.

 
20.     
On or before Executive’s Effective Termination Date or per the Company’s
request, Executive agrees to return the original and all copies of all things in
Executive’s possession or control relating to the Company or its business,
including but not limited to any and all contracts, reports, memoranda,
correspondence, manuals, forms, records, designs, budgets, contact information
or lists (including customer, vendor or supplier lists), ledger sheets or other
financial information, drawings, plans (including, but not limited to, business,
marketing and strategic plans), personnel or other business files, computer
hardware, software, or access codes, door and file keys, identification, credit
cards, pager, phone, and any and all other physical, intellectual, or personal
property of any nature that Executive received, prepared, helped prepare, or
directed preparation of in connection with Executive’s employment with the
Company.  Nothing contained herein shall be construed to require the return of
any non-confidential and de minimis items regarding Executive’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.

 
21.     
Executive hereby consents and authorizes the Company to deduct as an offset from
the above-referenced severance payments the value of any Company property not
returned or returned in a damaged condition as well as any monies paid by the
Company on Executive’s behalf (e.g., payment of any outstanding JPMorgan Chase
Corporate MasterCard bill) to the extent permitted by Section 409A.

 
 
17

--------------------------------------------------------------------------------

 
 
22.     
Executive agrees to cooperate with the Company in connection with any pending or
future litigation, proceeding or other matter which has been or may be brought
against or by the Company before any agency, court, or other tribunal and
concerning or relating in any way to any matter falling within Executive’s
knowledge or former area of responsibility.  Executive agrees to immediately
notify the Company, through the Office of the Chief Legal Officer, in the event
Executive is contacted by any outside attorney (including paralegals or other
affiliated parties) unless (i) the Company is represented by the attorney, (ii)
Executive is represented by the attorney for the purpose of protecting
Executive’s personal interests or (iii) the Company has been advised of and has
approved such contact.  Executive agrees to provide reasonable assistance and
completely truthful testimony in such matters including, without limitation,
facilitating and assisting in the preparation of any underlying defense,
responding to discovery requests, preparing for and attending deposition(s) as
well as appearing in court to provide truthful testimony.  The Company agrees to
reimburse Executive for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.

 
23.     
Executive agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its Executives, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities.  Similarly, in response to
any written inquiry from any prospective employer or in connection with a
written inquiry in connection with any future business relationship involving
Executive, the Company agrees not to provide any information that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Executive.  The Parties acknowledge, however, that
nothing contained herein shall be construed to prevent or prohibit the Company
or the Executive from providing truthful information in response to any court
order, discovery request, subpoena or other lawful request.

 
24.     
EXECUTIVE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT.  Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Executive agrees that
Executive shall not communicate, display or otherwise reveal any of the contents
of this Agreement to anyone other than Executive’s spouse, legal counsel or
financial advisor provided, however, that they are first advised of the
confidential nature of this Agreement and Executive obtains their agreement to
be bound by the same.  The Company agrees that Executive may respond to
legitimate inquiries regarding the termination of Executive’s employment by
stating that the Parties have terminated their relationship on an amicable basis
and that the Parties have entered into a Confidential Separation and Release
Agreement that prohibits Executive’s from further discussing the specifics of
Executive’s separation.  Nothing contained herein shall be construed to prevent
Executive from discussing or otherwise advising subsequent employers of the
existence of any obligations as set forth in Executive’s Employment
Agreement.  Further, nothing contained herein shall be construed to limit or
otherwise restrict the Company’s ability to disclose the terms and conditions of
this Agreement as may be required by business necessity.

 
 
18

--------------------------------------------------------------------------------

 
 
25.     
In the event that Executive breaches or threatens to breach any provision of
this Agreement, Executive agrees that the Company shall be entitled to seek any
and all equitable and legal relief provided by law, specifically including
immediate and permanent injunctive relief.  Executive hereby waives any claim
that the Company has an adequate remedy at law.  In addition, and to the extent
not prohibited by law, Executive agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach or
threatened breach as well as an award of all costs and attorneys’ fees incurred
by the Company in any successful effort to enforce the terms of this
Agreement.  Executive agrees that the foregoing relief shall not be construed to
limit or otherwise restrict the Company’s ability to pursue any other remedy
provided by law, including the recovery of any actual, compensatory or punitive
damages.  Moreover, if Executive pursues any claims against the Company subject
to the foregoing General Release, or breaches the above confidentiality
provision, Executive agrees to immediately reimburse the Company for the value
of all benefits received under this Agreement to the fullest extent permitted by
law.

 
26.     
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Executive shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief.  In the event Executive is required
to file suit to enforce the terms of this Agreement, the Company agrees that
Executive shall be entitled to an award of all costs and attorneys’ fees
incurred by Executive’s in any wholly successful effort (i.e. entry of a
judgment in Executive’s favor) to enforce the terms of this Agreement.  In the
event Executive is wholly unsuccessful, the Company shall be entitled to an
award of its costs and attorneys’ fees.

 
27.     
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Executive’s employment relationship with the Company on
an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Executive, both Parties having expressly denied any
such liability or wrongdoing.

 
28.     
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.

 
 
19

--------------------------------------------------------------------------------

 
 
29.     
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.

 
30.     
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Indiana without regard to any applicable state’s choice of law
provisions.

 
31.     
[USE THIS LANGUAGE IF OWBPA LANGUAGE (FOR EMPLOYEES AGE 40 OR OVER) IS NOT
INCLUDED] Executive acknowledges that Executive has been offered a period of
twenty-one (21) days within which to consider and review this Agreement; that
Executive has carefully read and fully understands all of the provisions of this
Agreement; and that Executive has entered into this Agreement knowingly and
voluntarily.

 
32.     
Executive represents and acknowledges that in signing this Agreement Executive
does not rely, and has not relied, upon any representation or statement made by
the Company or by any of the Company’s Executives, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Agreement other than those specifically contained herein.

 
33.     
This Agreement represents the entire agreement between the Parties concerning
the subject matter hereof, shall supersede any and all prior agreements which
may otherwise exist between them concerning the subject matter hereof
(specifically excluding, however, the post-termination obligations contained in
an Executive’s Employment Agreement, any obligations contained in an existing
and valid Indemnity Agreement of Change in Control, or any obligation contained
in any other legally-binding document), and shall not be altered, amended,
modified or otherwise changed except by a writing executed by both Parties.

 
PLEASE READ CAREFULLY.  THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
 
IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
 
 
[EXECUTIVE]
 
HILL-ROM HOLDINGS, INC.
     
Signed:
/s/  Edward Gregory Pritchard
 
By:
/s/ John Greisch
Printed:
      Edward Gregory Pritchard
 
Title:
President & CEO
Dated:
      July 23, 2012
 
Dated:
 July 23, 2012



 
20

--------------------------------------------------------------------------------

 
 
Exhibit B
ILLUSTRATIVE COMPETITOR LIST
 
The following is an illustrative, non-exhaustive list of Competitors with whom
Employee may not, during Executive’s relevant non-compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of Executive’s Employment Agreement.
 


 

  ● Amico Corporation ● Anodyne Medical Device, Inc.             ● APEX Medical
Corp. ● Apria Healthcare Inc.             ● Aramark Corporation ● Ascom (Ascom
US, Inc.)             ● Barton Medical Corporation ● B.G. Industries, Inc.      
      ● CareMed Supply, Inc. ● Comfortex, Inc.             ● Corona Medical SAS
● Custom Medical Solutions             ●
Dukane Communication Systems, a
division of Edwards Systems
Technology, Inc.
● Freedom Medical, Inc.             ● Fitzsimmons Home Medical
Equipment, Inc. ●
GF Health Products, Inc. (Graham
Field)
            ●
Gaymar Holding Company, LLC
(Gaymar Industries, Inc.)
● Handicare AS (Romedic, Inc.)             ●
Getinge Group (Arjo; Getinge;
Maquet; Pegasus; Huntleigh
Technology Plc (Huntleigh
Healthcare, LLC))
● Horcher GmbH             ● Human Care HC AB ● Intego Systems, Inc. (formerly
known as Wescom Products, Inc.)             ● Industrie Guido Malvestio S.P.A. ●
Joerns Healthcare, Inc.             ● Invacare Corporation ● Kinetic Concepts,
Inc. (KCI)             ●
Joh. Stiegelmeyer & Co., GmbH
(Stiegelmeyer)
● Linet (Linet France, Linet Far East)             ● Linak Group ● Medical
Specialties Distributors, LLC             ● MedaSTAT, LLC ● Merivaara
Corporation             ● Medline Industries, Inc. ● Modular Service Company    
        ● MIZUOSI ● Nemschoff Chairs, Inc.             ● Molift ● Nurture by
Steelcase, Inc.

 
 
21

--------------------------------------------------------------------------------

 
 

  ● Paramount Bed Company, Ltd. ● Pegasus Airwave, Inc.             ● Pardo ●
Prism Medical Ltd (Waverly Glen)             ● Premise Corporation ●
Rauland-Borg Corporation             ● Radianse, Inc. ● Sentech Medical Systems,
Inc.             ● Recovercare, LLC (Stenbar, T.H.E. Medical) ● SIZEwise
Rentals, LLC             ● SimplexGrinnell, LP ● Statcom (Jackson Healthcare
Solutions)             ● Span America Medical Systems, Inc. ● Sunrise Medical
(Ted Hoyer and Company)             ● Stryker Corporation ● Tele-Tracking
Technologies, Inc.             ● Tempur-Pedic Medical, Inc. ● V. Guldmann A/S  
          ● Universal Hospital Services, Inc. ● West-Com Nurse Call Systems,
Inc.

 
While the above list is intended to identify the Company's primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of "Competitor."  The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee.  An updated list will be
provided to Employee upon reasonable request.  Employees are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.




(Revised list April 2010)
 
22 

--------------------------------------------------------------------------------

 

